DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of invention(s) & species in the reply filed on 4/22/21 is acknowledged.  The traversal is on the ground(s) that the search for Group(s) II is a subset of that for Group(s) I.  This is not found persuasive because that is only one factor for consideration among a plurality.  Each claimed invention(s) if issued, as is, would be patentable over each other.  
	The requirement is still deemed proper and is therefore made FINAL.
QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 
The presence of a non-elected invention(s), elected with traverse.  The applicant can: cancel Group(s) II; petition the restriction requirement; file an RCE with the intention of amending Group(s) I.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
one rotating body comprising a main & sub portions, where the sub portion does not contact the object(s) being conveyed; rotates in a direction different from the main portion; where driving & rotating bodies have intersecting axes; where the rotating body changes orientation; having driving body contact regardless of main portion orientation; in the context of the balance of applicant’s claim language was not disclosed or suggested in the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Claim(s) 1-13, 15-24 are allowable.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.